Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
 	This application contains claims directed to the following patentably distinct species:
 	I. Species I -  a laser system having a controller in connection to timing element and lasers, the timing element in configured to temporally offset with the laser pulses of lasers in order to shape the lasers, the lasers irradiates the laser beams to the laser beam diagnostic elements, laser beam compensation elements and laser beam position element so as to formed a combined laser beam to a workpiece (claims 14-15, 17-19, 21-29, 31-32; figs.1 and 3).
 	II. Species II - a laser system having a controller in connection to lasers, a timing controller controls a timing element such that the timing element in configured to temporally offset with the laser pulses of lasers in order to shape the lasers, the lasers irradiates the laser beams to detectors, splitters, anamorphic prism pair, lens, lengthening elements, scan heads  so as to formed a combined laser beam to a layer on a workpiece in order to create shockwave (claims 14-32; fig.2).
 	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
After Applicant elected one of the above species, applicant is also required to elect the following disclosed patentably distinct species:
 	A. Species 1 – each laser beam pulse of the laser beam pulses is changed to be different than the spatial shape of any other laser beam pulse of the laser beam pulses (claim 23).
 	B. Species 2 – shape of the laser beams pulses at the surface of the workpiece are the same (Claim 24). 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 14-15, 17-19, 21-22, 25-29, 31-32 are generic.

As a result, the applicant may elect one of the following:
 	Species I, Species 1 – Claims 14-15, 17-19, 21-22, 24-29 and 31-32.
 	Species I, Species 2 – Claims 14-15, 17-19, 21-23, 25-29 and 31-32.
 	Species II, Species 1 – Claims 14-22 and 24-32.
 	Species II, Species 2 – Claims 14-23 and 25-32.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIMMY CHOU/Primary Examiner, Art Unit 3761